DISMISS and Opinion Filed December 4, 2013.




                                          S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-12-00824-CV

                        DERWIN PACE, Appellant
                                 V.
 BANK OF AMERICA, N.A. AS SUCCESSOR BY MERGER TO BAC HOME LOANS
 SERVICING, LP F/K/A COUNTRYWIDE HOME LOANS SERVICING, LP, Appellee

                        On Appeal from the County Court at Law No. 3
                                    Dallas County, Texas
                            Trial Court Cause No. CC-12-02794-C

                              MEMORANDUM OPINION
                            Before Justices O’Neill, Myers, and Brown
                                    Opinion by Justice Myers
       In an order dated October 1, 2013, the Court informed appellant that his brief was past

due and instructed him to file a brief on or before October 21, 2013. We cautioned appellant that

his appeal would be dismissed without further notice if he failed to file a brief by that date.

       As of today’s date, appellant has not filed a brief. Accordingly, we dismiss the appeal for

want of prosecution. See TEX. R. APP. P. 38.8(a)(1), 42.3(b).




                                                     /Lana Myers/
                                                     LANA MYERS
120824F.P05                                          JUSTICE
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

DERWIN PACE, Appellant                             On Appeal from the County Court at Law
                                                   No. 3, Dallas County, Texas.
No. 05-12-00824-CV        V.                       Trial Court Cause No. CC-12-02794-C.
                                                   Opinion delivered by Justice Myers.
BANK OF AMERICA, N.A. AS                           Justices O’Neill and Brown, participating.
SUCCESSOR BY MERGER TO BAC
HOME LOANS SERVICING, LP, F/K/A
COUNTRYWIDE HOME LOANS
SERVICING, LP, Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

    It is ORDERED that appellee, BANK OF AMERICA, N.A. AS SUCCESSOR BY
MERGER TO BAC HOME LOANS SERVICING, LP, F/K/A COUNTRYWIDE HOME
LOANS SERVICING, LP recover its costs of this appeal from appellant, DERWIN PACE.


Judgment entered this 4th day of December, 2013.




                                                   /Lana Myers/
                                                   LANA MYERS
                                                   JUSTICE




1200824.R.docx                               –2–